Name: Commission Implementing Decision (EU) 2015/1131 of 10 July 2015 amending Implementing Decision 2013/505/EU authorising the provisional measure taken by the French Republic in accordance with Article 129 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) to restrict the use of ammonium salts in cellulose wadding insulation materials (notified under document C(2015) 4470) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: building and public works;  deterioration of the environment;  Europe;  marketing;  health;  chemistry
 Date Published: 2015-07-11

 11.7.2015 EN Official Journal of the European Union L 184/20 COMMISSION IMPLEMENTING DECISION (EU) 2015/1131 of 10 July 2015 amending Implementing Decision 2013/505/EU authorising the provisional measure taken by the French Republic in accordance with Article 129 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) to restrict the use of ammonium salts in cellulose wadding insulation materials (notified under document C(2015) 4470) (Only the French text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (1), and in particular Article 129(2) thereof, Whereas: (1) On 14 October 2013, the Commission adopted Implementing Decision 2013/505/EU (2) (the Decision) authorising the provisional measure taken by the French Republic in accordance with Article 129 of Regulation (EC) No 1907/2006 to restrict the use of ammonium salts in cellulose wadding insulation materials. (2) Pursuant to Article 1(1) of the Decision, the provisional measure is authorised for a time period of 21 months beginning on 15 October 2013, which will end on 14 July 2015. (3) The time period of 21 months was intended to provide sufficient time to conclude the restriction procedure that Article 129(3) of Regulation (EC) No 1907/2006 obliged the French Republic to initiate by submitting to the European Chemicals Agency a dossier, in accordance with Annex XV thereto, within three months of the Decision. The Decision provides for the expiry of the authorisation before the end of the 21-month time period if the restriction procedure is concluded earlier. (4) Following unforeseen difficulties relating to the conformity check carried out on the dossier in accordance with Article 69(4) of Regulation (EC) No 1907/2006, the restriction procedure has been delayed and will probably not conclude before spring 2016. (5) The reasons for authorising the provisional measure remain unchanged. (6) In order to avoid the legal uncertainty that would result from the expiry of the authorisation of the French provisional measure before the conclusion of the restriction procedure, it is necessary to extend the time period for which the provisional measure is authorised. (7) This Decision is in accordance with the opinion of the REACH Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 1(1) of Implementing Decision 2013/505/EU 21 months is replaced by 36 months. Article 2 This Decision shall take effect on 13 July 2015. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 10 July 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 396, 30.12.2006, p. 1. (2) Commission Implementing Decision 2013/505/EU of 14 October 2013 authorising the provisional measure taken by the French Republic in accordance with Article 129 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) to restrict the use of ammonium salts in cellulose wadding insulation materials (OJ L 275, 16.10.2013, p. 52).